Citation Nr: 1639760	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-09 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the case currently lies with the RO in Waco, Texas.  

In August 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

These issues were previously before the Board in May 2014 and April 2015, at which time they were remanded for further development.  The case now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of an acquired psychiatric disorder other than polysubstance abuse and a personality disorder, and the record does not contain a recent diagnosis of such a disability prior to the Veteran's filing of a claim.

2.  Service connection for primary polysubstance abuse is precluded as a matter of law.

3.  There was no disease or injury superimposed on the Veteran's personality disorder during service that resulted in an additional disability.


4.  A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 105(a), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 4.127 (2015).

2.  The criteria for service connection for back disorder are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by an April 2011, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in August 2011 and May 2012, with addendum opinions in August 2014, April 2015, July 2015, and November 2015, with respect to the issues decided herein.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and appropriate examinations.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

 Here, during the August 2013 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his psychiatric and back disorders, the type and onset of symptoms, and his contention that his military service caused his disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available from the El Paso Community College at Valle Verde campus in the Student Center for Disabilities and Dr. French, the Board held the record open so as to allow the Veteran to submit them.  However, as he did not do so, the Board remanded the case in May 2014 in order to obtain such records, as well as worker's compensation records, and to obtain addendum opinions regarding the etiology of the Veteran's claimed disorders.  Furthermore, in April 2015, the Board again remanded the matter to obtain further addendum opinions.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's May 2014 and April 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in May 2014, the matter was remanded in order to obtain the aforementioned private treatment records and worker's compensation records, and obtain addendum opinions regarding the nature and etiology of the Veteran's psychiatric and back disorders.  Thereafter, in a June 2014 letter, the Agency of Original Jurisdiction (AOJ) requested that the Veteran complete and return authorization forms so as to allow VA to request records from the El Paso Community College at Valle Verde campus in the Student Center for Disabilities, Dr. French, and in regard to his worker's compensation claim, or submit such records himself.  Thereafter, in August 2014, the Veteran provided an authorization form so as to allow VA to request records from Dr. French and indicated that he was sent to Dr. French for both the worker's compensation injury and a subsequent motor vehicle accident.  Thereafter, in November 2014 and December 2014, the AOJ requested records from Dr. French; however, he did not reply and the Veteran did not otherwise submit such records.  Furthermore, the Veteran did not provide an authorization form for any additional provider, to include the El Paso Community College at Valle Verde campus in the Student Center for Disabilities.  Finally, the AOJ did obtain updated VA treatment records and obtained the requested addendum opinions in August 2014.  Additionally, in April 2015, the Board remanded the matter in order to again obtain addendum opinion, which was accomplished in April 2015, July 2015, and November 2015.  Therefore, the Board finds that there has been substantial compliance with the Board's May 2014 and April 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110; 38 C.F.R. 
§ 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability. In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation. Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

However, congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9.  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990).  Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  In this regard, such are noted to include refractive error of the eye, personality disorders, and mental deficiency.  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.   

With respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation. 38 U.S.C.A. §§ 105, 1110; 38 C.F.R.  § 3.301(a); VAOPGCPREC 2-98. Specifically, service connection cannot be established for a disability resulting from willful misconduct or the primary abuse of alcohol or drugs. 38 U.S.C.A. §§ 105 (a), 1131; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action, and alcohol and drug abuse are, by statute, deemed to be willful misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1 (n), 3.301. However, the law does not preclude a Veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368   Fed. Cir. 2001).  

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The Veteran asserts that he has an acquired psychiatric disorder that is the result of pain medication he was prescribed and the resulting overdose of such while he was on active duty, which he contends caused him to engage in a homosexual encounter at the time.  See August 2013 Board Hearing. 

As an initial matter, the Veteran has at times been diagnosed as having enuresis, polysubstance abuse in sustained remission, and personality disorder, not otherwise specified with histrionic, dependent features.  See August 2011 VA examination report.  The record also notes a diagnosis of adjustment disorder in 2003.  

The Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of an acquired psychiatric disorder other than a personality disorder and polysubstance abuse, and the record does not contain a recent diagnosis of such a disability prior to the Veteran's filing of a claim.  Specifically, the Board finds that the diagnoses of enuresis and adjustment disorder are not present disabilities for the purposes of this service connection claim.  In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the Board notes that the Veteran brought his present claim of service connection in March 2011.

With regard to the 2003 adjustment disorder diagnosis, a medical opinion was obtained in July 2015.  The examiner stated that adjustment disorder by definition is related to a "transient and situational stressor lasting no more than 6 months."  The examiner further noted this diagnosis was rendered in 2003, had not been current since that time when it was changed to bereavement, and that both the diagnosis of adjustment disorder and bereavement had not been active since 2003.  With regard to the enuresis diagnosis, the August 2011 examiner noted the Veteran reported that this problem began at age 14 and had been occurring since that time.  However, the July 2015 VA examiner stated that "a more accurate rendering at the August 2011 C&P exam should have been to note a history of enuresis" rather than an active diagnosis.  The examiner opined that there was no indication at the time of the August 2011 examination that the Veteran was presenting with the symptoms to meet the diagnostic criteria for enuresis, and that it was typical for it to resolve in most people.  

Based on these facts, the Board finds that the diagnoses of adjustment disorder and enuresis are not present disabilities for the purposes of the Veteran's service connection claim.  This is so because the evidence of record suggests the Veteran's adjustment disorder had not been active since 2003, and that his enuresis resolved well prior to the Veteran's claim in March 2011.  However, the diagnoses of personality disorder and polysubstance abuse still remain, and the Board finds they are present disabilities for service connection purposes.  Thus, the remaining question is whether service connection may be established for such disorders.

To the extent that the Veteran contends his psychiatric disorders began in service, the Board acknowledges his statements.  In this regard, he reported at his August 2013 Board hearing that it was his being prescribed pain killers while in service that caused his substance abuse issues.  Likewise, the Veteran feels strongly that it was use of such pain killers that lowered his inhibitions and led him to engage in a homosexual encounter.  This encounter, he contends, has negatively affected him psychiatrically since his period of service.

However, with regard to the Veteran's diagnosis of polysubstance abuse, as indicated previously, service connection on the basis of service incurrence or aggravation for primary drug and alcohol abuse is precluded as a matter of law.  However, the law does not preclude a Veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen, supra. In the instant case, the Veteran is not service-connected for any disabilities.  Moreover, he has not claimed that such abuse is secondary to any disability.  Rather, he has contended solely that his polysubstance abuse is directly related to his military service.  As such, service connection for such primary polysubstance abuse is precluded as a matter of law.

Furthermore, with regard to the Veteran's diagnosed personality disorder, as indicated previously, such are not "diseases" for which service connection can be granted, but disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  

In this regard, the Board has considered whether there was a disease or injury superimposed on the Veteran's personality disorder during service that resulted in an additional disability.  In August 2014, the examiner noted that the Veteran was indicated to have passive aggressive personality disorder while in service, and there was no evidence that the severity of his condition worsened over time.  Furthermore, the examiner opined that there was no superimposed disability caused by the Veteran's service.  An additional addendum opinion was obtained on this issue in November 2015, at which time the examiner found that there was no evidence that service increased the underlying pathology associated with the disorder.  The examiner pointed to the symptoms of personality disorder described in the Veteran's service treatment records, which were characterized as poor insight, poor impulse control, and poor motivation.  The examiner noted that these characteristics would typically be manifested by an individual with a personality disorder.  The examiner concluded that there were no indications the Veteran manifested any characteristics of a personality disorder beyond those typically manifested while in service, and further found that there was no additional disability superimposed on the Veteran's personality disorder during service.

The VA examiners' opinions are predicated on a complete and accurate review of the record, to include the Veteran's service treatment records and his statements; considered all of the pertinent evidence of record; and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra. Consequently, the Board accords such great probative weight.  There is no contrary medical opinion of record.

The Board has also considered the Veteran's contention that his acquired psychiatric disorder is related to the aforementioned in-service experiences.  However, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, while the Veteran is competent to describe his in-service experiences and current psychiatric symptomatology, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The question of whether there was a disease or injury superimposed on his personality disorder during service that resulted in an additional disability involves a medical subject concerning an internal psychiatric process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the psyche.  Therefore, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.

In conclusion, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of an acquired psychiatric disorder other than a personality disorder and polysubstance abuse, and the record does not contain a recent diagnosis of such a disability prior to the Veteran's filing of a claim.  Furthermore, service connection for primary polysubstance abuse is precluded as a matter of law, and there was no disease or injury superimposed on the Veteran's personality disorder during service that resulted in an additional disability.  As such, service connection for an acquired psychiatric disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Back Disorder

The Veteran reports that his low back pain began in service during his period of basic training.  A present diagnosis of arthritis of the lumbar spine (mild degenerative spondylosis) was noted in the Veteran's May 2012 VA examination report.  Thus, the Veteran has a present back disability.  The issues remaining are whether there was in-service incurrence of such and a causal relationship.  Likewise, in-service incurrence may be presumed for certain chronic disabilities - like arthritis - if the record reveals the arthritis manifested to a compensable degree within one year of service.

At his May 2012 VA examination report, the Veteran related that, while marching with a 70 to 80 pound pack, he gradually developed back pain.  At his August 2013 Board hearing, he reported that he experienced back pain during training and went to sick call, and his back hurt on and off.  In his May 1970 report of medical history, the Veteran indicated he did not have a history of recurrent back pain.  However, by the time of his December 1970 report of medical history, he answered yes to having back trouble.  Even son, in the accompanying December 1970 report of medical evaluation his spine was noted as normal.  After service, a February 1996 letter from a private physician noted that the Veteran was first seen by that doctor in November 1984 "complaining of recurrent cervicothoraco . . . following an injury that occurred 5 years prior, while working in construction."  In this same letter, however, the physician noted that the Veteran stated he had lower back discomfort in the past.  

The May 2012 examiner noted that an April 1996 X-ray of the Veteran's back showed "normal alignment and weight bearing with well preserved vertebral bodies and intervertebral disc spaces."  The impression was of a negative L-spine series.  The examiner opined that the Veteran's claimed back condition was less likely than not incurred in or caused by the in-service injury.  The rationale provided was that recent records failed to reveal the Veteran had been 1) diagnosed with chronic back problems, 2) seen clinically for complaints specific to chronic back problems, 3) continuously treated for chronic back problems while in service, 4) continuously complained for back problems throughout the years after discharge from active duty, and 5) continuously treated for back problems throughout the years after discharge from active service.  The examiner opined that the most likely reason of the Veteran's current low back condition was "various occupational microtrauma to his low back after discharge of service with an additional component of diabetic, malrotated left kidney."

Another medical opinion related to the Veteran's back was obtained in July 2015.  At such time, the examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by service.  The rationale provided was that, during service, there was no complaint, evaluation, or treatment for back problem.  The examiner noted that the Veteran reported back pain on his report of medical history at separation, but his medical evaluation at separation noted a normal spine.  Private treatment records reviewed by the examiner showed no evidence of a chronic back problem which began in service.  The examiner further stated that, in the absence of history of back injury during service, there was less likely a possibility of a chronic back problem.  The examiner further referenced private treatment records where the Veteran himself noted he was involved in 2 vehicular accidents after his period of service.  The examiner opined that the more likely etiology of the Veteran's back problems were the two vehicular accidents in addition to repeated microtrauma to the back from a long history of being a bus driver.  It was also reported the Veteran had worked in construction, a job which in the examiner's opinion also contributed to the cumulative stress to the back as well.

The VA examiners' opinions are predicated on a complete and accurate review of the record, to include the Veteran's service treatment records and his statements; considered all of the pertinent evidence of record; and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra. Consequently, the Board accords such great probative weight.  There is no contrary medical opinion of record.

The Board finds that service connection for the Veteran's back disorder is not warranted.  First, while the Veteran reported in his August 2013 Board hearing that his back pain began while running with a heavy pack and that it hurt on and off, as noted by the July 2015 examiner there is no record of treatment for a back condition while in service.  The Board acknowledges that the Veteran did, however, indicate back pain on his report of medical history at separation, but as noted by the May 2012 examiner, the evaluation of the Veteran's spine at separation was normal.  To the extent that the Veteran reports that his back pain has continued since service, the Board notes that the February 1996 letter from the Veteran's chiropractor reflects that the Veteran did have some back pain prior to being seen by the chiropractor in 1984; however, while it was noted that he had lower back discomfort in the past, the chiropractor noted that his current complaints stemmed from an injury that occurred five years previously.  Moreover, as noted by the May 2012 and July 2015 examiners, the record does not show complaints of or treatment for chronic back problems since the Veteran's separation from service.

The Board also finds that the arthritis of the Veteran's back did not manifest within one year of service.  As noted, while the Veteran has alleged a continuity of back symptomatology since service, which has been considered by the VA examiners in rendering their opinions, the evaluation of his spine at separation was normal.  Moreover, per the February 1996 letter, the Veteran was seen in November 1984 for upper to mid back discomfort resulting from an injury that occurred five years previously while working construction.  Even by the time of the April 1996 X-ray of the Veteran's back, there was still "normal alignment and weight bearing with well preserved vertebral bodies and intervertebral disc spaces" approximately 26 years after the Veteran was discharged from service.  For these reasons, the Board finds the Veteran's arthritis did not manifest within one year of service, even in consideration of the his allegations of a continuity of back symptomatology.

The Board has also considered the Veteran's contention that his back disorder is related to his military service.  However, the Board finds that the question regarding the potential relationship between the Veteran's back disorder and any instance of his service to be complex in nature.  Woehlaert, supra.  Specifically, while the Veteran is competent to describe his in-service experiences and current back symptomatology, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  The question of the etiology of the Veteran's back disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the musculoskeletal system, and the impact of trauma and overuse on the spine.  Therefore, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  Furthermore, while he has alleged a continuity of back symptomatology, he is not competent, as a lay person, to relate such complaints to a diagnosis of arthritis within his first post-service year, a fact which is contradicted by the objective evidence of record that fails to reveal a diagnosis of arthritis per X-ray until decades after service.  

Therefore, the Board finds that a back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.  Consequently, service connection for such disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a back disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


